This opinion is subject to administrative correction before final disposition.




                                Before
                     GASTON, COGLEY, and MYERS
                       Appellate Military Judges

                        _________________________

                          UNITED STATES
                              Appellee

                                     v.

                       Joseph M. ROJAS
               Lance Corporal (E-3), U.S. Marine Corps
                             Appellant

                             No. 202100223

                        _________________________

                         Decided: 27 January 2022

    Appeal from the United States Navy-Marine Corps Trial Judiciary

                             Military Judges:
                          Kyle G. Phillips (trial)
                    Glen R. Hines (Entry of Judgment)

 Sentence adjudged 17 June 2021 by a special court-martial convened at
 Marine Corps Base Camp Lejeune, North Carolina, consisting of a mil-
 itary judge sitting alone. Sentence in the Entry of Judgment: reduction
 to E-1, confinement for 100 days, forfeiture of $1,100.00 pay per month
 for three months, and a bad-conduct discharge.

                           For Appellant:
                 Commander Kyle C. Kneese, JAGC, USN
                  United States v. Rojas, NMCCA No. 202100223
                               Opinion of the Court

                             _________________________

          This opinion does not serve as binding precedent under
                NMCCA Rule of Appellate Procedure 30.2(a).

                             _________________________

PER CURIAM:
    After careful consideration of the record, submitted without assignment of
error, we have determined that the findings and sentence are correct in law
and fact and that no error materially prejudicial to Appellant’s substantial
rights occurred. 1
   The findings and sentence are AFFIRMED.


                                     FOR THE COURT:




                                     RODGER A. DREW, JR.
                                     Clerk of Court




   1   Articles 59 & 66, Uniform Code of Military Justice, 10 U.S.C. §§ 859, 866.


                                            2